 

EXHIBIT 10.51

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), OR THE APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE OFFERED OR
SOLD IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT AND
SUCH STATE SECURITIES LAWS, OR AN EXEMPTION FROM REGISTRATION THEREUNDER, IN
EACH CASE, TO THE EXTENT APPLICABLE HERETO.

 

PROMISSORY NOTE

 



    New York, New York   $9,550,000 May 7, 2015



 

FOR VALUE RECEIVED, Hudson Bay Master Fund Ltd (the “Investor”) hereby promises
to pay to Infinity Energy Resources, Inc., a Delaware corporation (the
“Company”), on the date set forth below, (i) the principal amount of Nine
Million, Five Hundred and Fifty Thousand Dollars ($9,550,000) and (ii) interest
on the unpaid principal balance hereof at the rate set forth herein
(collectively, the “Obligations”). This Promissory Note (this “Note”) is issued
as payment, in part, of the purchase price of that certain Senior Secured
Convertible Note of the Company, with an initial aggregate principal amount of
$12,000,000 (as such note may be amended, modified, supplemented, extended,
renewed, restated or replaced from time to time in accordance with the terms
thereof, the “Convertible Note”), issued pursuant to that certain Securities
Purchase Agreement, dated as of May 7, 2015, by and among the Company and the
investors party thereto (as amended, modified, supplemented, extended, renewed,
restated or replaced from time to time, the “Securities Purchase Agreement”).
Capitalized terms not defined herein shall have the meaning as set forth in the
Convertible Note. NEITHER THIS NOTE NOR ANY INTEREST HEREIN MAY BE PLEDGED,
ASSIGNED OR OTHERWISE TRANSFERRED, WHETHER BY THE COMPANY, OPERATION OF LAW,
COURT ORDER OR OTHERWISE, WITHOUT THE EXPRESS PRIOR WRITTEN CONSENT OF THE
INVESTOR. ANY SUCH PURPORTED ASSIGNMENT OR TRANSFER WITHOUT SUCH CONSENT SHALL
BE NULL AND VOID.

 

1. Payment of Principal. The principal amount of this Note (the “Principal”),
together with all unpaid interest accrued thereon and any other Obligations
payable hereunder, shall be due and payable in full upon August 8, 2018 (the
“Maturity Date”); provided, that the Maturity Date shall be automatically
extended by one (1) calendar day for each calendar day after May 7, 2018 (the
“Scheduled Convertible Note Maturity Date”), if any, that all, or any part, of
the Convertible Note remains outstanding.

 





2. Payment of Interest. The unpaid Principal balance due hereunder shall bear
interest (the “Interest”) at an annual rate equal to 2.30% (the “Interest
Rate”). Subject to Sections 3 and 7 below, Interest shall be payable and due
upon the Maturity Date. All interest shall be computed on the basis of a year of
365 or 366 days, as the case may be, for the actual number of days (including
the first day but excluding the last day) elapsed.

 



 

 

 

3. Prepayment Prior to the Maturity Date.

 

(a) Optional Prepayment. The Investor may, at its option at any time and from
time to time hereafter, prepay, in whole or in part, without premium or penalty,
the Obligations under this Note (each, an “Optional Prepayment”).

 

(b) Mandatory Prepayment. Upon any Mandatory Prepayment Event (as defined
below), the Investor shall promptly prepay such aggregate outstanding Principal
of this Note equal to the applicable Mandatory Prepayment Amount (as defined
below) with respect to such Mandatory Prepayment Event. (each, a “Mandatory
Prepayment”, and together with each Optional Prepayment, each a “Prepayment”).

 

(c) Mechanics of Prepayments. All Prepayments hereunder shall be made in cash,
by wire transfer, in U.S. dollars and immediately available funds, in accordance
with the wire instructions delivered to the Investor by the Company on or prior
to such date of such Prepayment. At the option of the Company, prepayments may
be made directly to the Company or to such other Persons as the Company may
direct in its wire instructions.

 

(d) Cancellation of Interest upon Prepayment. Notwithstanding anything herein to
the contrary, upon any Prepayment prior to the Maturity Date (including, without
limitation, any Mandatory Prepayment), the aggregate cash amount in such
Prepayment shall be applied entirely to and against any outstanding Principal
under this Note, and any accrued and unpaid Interest with respect to the
Principal prepaid shall be automatically cancelled as of the date of such
prepayment.

 

(d) Definitions. For the purpose of this Note, the following definitions shall
apply:

 

(i) ”Mandatory Prepayment Amount” means, with respect to any given Mandatory
Prepayment Event, such amount of cash as specified in the applicable clause of
the definition of “Mandatory Prepayment Event” below (or, as applicable, in such
valid written notice delivered pursuant to such clause).

 

(ii) ”Mandatory Prepayment Event” means, as applicable, (i) with respect to any
Restricted Principal of the Convertible Note designated to be converted in a
Conversion Notice, the Company’s receipt of both (A) such Conversion Notice
thereunder executed by the Investor in which all, or any part, of the principal
of the Convertible Note to be converted includes any Restricted Principal and
(B) written confirmation by the Investor that the shares of Common Stock issued
pursuant to such Conversion Notice have been properly delivered in accordance
with Section 3(c) of the Convertible Note (in each case, as adjusted, if
applicable, to reflect the withdrawal of any Conversion Notice, in whole or in
part, by the Investor, whether pursuant to Section 3(c)(ii) of the Convertible
Note or otherwise), or (ii) the Investor’s receipt of a valid written notice by
the Company electing to effect a Mandatory Prepayment hereunder, delivered to
the Investor on a Trading Day at any time on or after the Company receives all
Governmental Authorizations (as defined in the Securities Purchase Agreement)
necessary to commence drilling on at least five (5) Properties (as defined in
the Securities Purchase Agreement) reasonably acceptable to the Investor, (each,
a “Mandatory Prepayment Notice”, and the date thereof, a “Mandatory Prepayment
Notice Date”); provided, that, with respect to this clause (ii), (x) no Equity
Conditions Failure may exist as of the date of the applicable Mandatory
Prepayment, (y) the Company shall have obtained forbearance agreements, in form
and substance reasonably satisfactory to the Collateral Agent, with respect to
each of the Indebtedness and judgments described on Schedule II attached hereto
and (z) the Company may not request any Mandatory Prepayment to the extent that
after giving effect to such Mandatory Prepayment (I) the aggregate cash held by
(or for the benefit of) the Company and/or any of its Subsidiaries (excluding
cash held in the Collateral Account) would be greater than or equal to $4
million or (II) more than $2 million of Prepayments shall have occurred during
the sixty (60) calendar day period ending and including the date of such
Mandatory Prepayment.

 

2

 



 

4. Defaults.

 

(a) the Investor shall be deemed in default hereunder upon the occurrence of any
of the following (a “Default”):

 

(i) Failure to Pay Principal or Interest. The failure of the Investor to pay,
when due, all or any part of any Principal or Interest required to be made
hereunder; or

 



(ii) Bankruptcy, etc. The Investor shall have entered against it by a court
having jurisdiction thereof a decree or order for relief in respect to the
Investor in an involuntary case under any applicable bankruptcy, insolvency or
other similar law now or hereafter in effect, or a receiver, liquidator,
assignee, custodian, trustee, sequestrator or other similar official shall be
appointed for the Investor or for any substantial part of the Investor’s
property, or the winding up or liquidation of the Investor’s affairs shall have
been ordered; or the Investor shall commence a voluntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect; or the Investor shall consent to the entry of an order for such relief
in an involuntary case under any such law, or any such involuntary case shall
commence, and not be dismissed within sixty (60) days; or the Investor shall
consent to the appointment of or taking possession by a receiver, liquidator,
assignee, custodian, trustee, sequestrator or other similar official for the
Investor or for any substantial part of the Investor’s property, or make any
general assignment for the benefit of creditors.

 

(b) Consequence of Default. Upon the occurrence of a Default, the outstanding
Obligations hereunder shall, at the option of the Company, become immediately
due and payable. Notwithstanding the foregoing, if there shall occur a Default
under Section 4(a)(ii) above, the entire outstanding Obligations hereunder,
shall automatically become immediately due and payable without any action on the
part of the Company. Upon the occurrence of a Default, the Company shall also
have all the rights and remedies of a secured party on default under Article 9
of the Uniform Commercial Code of the State of New York with respect to the
Collateral (as hereinafter defined).

 

3

 

 

5. Representations and Warranties of the Investor. The Investor represents and
warrants to the Company as follows as of the date hereof: (a) the Investor has
the power and authority to execute, deliver and perform all obligations in
accordance herewith; (b) the execution, delivery and performance by the Investor
of this Note are within the Investor’s legal powers, and do not contravene any
law or any contractual restriction binding on or affecting the Investor; (c) no
authorization or approval or other action by, and no notice to or filing with,
any governmental authority or regulatory body is required for the due execution,
delivery and performance by the Investor of this Note; (d) this Note constitutes
the legal, valid and binding obligation of the Investor, enforceable against the
Investor in accordance with its terms, except to the extent enforceability is
limited by bankruptcy, insolvency, fraudulent conveyance, moratorium and other
laws for the protection of creditors generally and by general equitable
principles; and (e) there is no pending or, to the Investor’s knowledge,
threatened action or proceeding affecting the Investor before any governmental
agency or arbitrator with respect to the transactions contemplated by this Note
or which may materially adversely affect the property, assets or condition
(financial or otherwise) of the Investor.

 

6. Security.

 

(a) Grant of Security Interest. As security for the due and prompt payment and
performance of all payment obligations under this Note and any modifications,
replacements and extensions hereof (collectively, “Secured Obligations”), the
Investor hereby pledges and grants a security interest to the Company in all of
the Investor’s right, title, and interest in and to $9,550,000, in U.S. dollars
and immediately available funds, held by the Investor in the bank account
described on Schedule I attached hereto (the “Collateral”, and such account, the
“Collateral Account”). So long as any Restricted Principal (as defined in the
Convertible Note) remains outstanding under the Convertible Note, the Investor
shall keep a cash amount, in U.S. dollars and immediately available funds, in
the Collateral Account equal to the amount of Restricted Principal then
outstanding.

 

(b) Change in Collateral Account. The Investor may, with at least five (5)
Trading Days notice to the Company, move the Collateral to an account of the
Investor (the “New Collateral Account”) to a financial institution selected by
the Investor, subject to the consent of the Company, not to be unreasonably
withheld, and upon such move, such New Collateral Account shall be the
Collateral Account for all purposes hereunder.

 

7. Offset Rights.

 

(a) Investor Optional Offset. Notwithstanding anything herein to the contrary,
Investor may, at any time on or after May 28, 2015, at its option, at its sole
discretion, satisfy all, or any part, of any Principal (and related accrued and
unpaid Interest hereunder) in full by the surrender and concurrent cancellation
of such portion of the outstanding obligations under the Convertible Note equal
to such portion of Principal being satisfied hereunder (each, an “Investor
Optional Offset”). Upon any Investor Optional Offset, any accrued and unpaid
Interest with respect to such portion of Principal being satisfied in such
Investor Optional Offset shall be automatically cancelled as of the date of such
Investor Optional Offset. Each Investor Optional Offset shall be effective upon
the date the Investor delivers notice to the Company of the Investor’s election
to effect such Investor Optional Offset.

 



4

 

 

(b) Redemption Offset. Notwithstanding anything herein to the contrary, at the
option of the Company, the Company may reduce the Principal by any cash amount
then due and payable by the Company to the Investor under the Convertible Note
(after which such cash amount shall be deemed to have been paid in full under
the Convertible Note) (a “Redemption Offset”). Upon any Redemption Offset, any
accrued and unpaid Interest with respect to such portion of Principal being
satisfied in such Redemption Offset shall be automatically cancelled as of the
date of such Redemption Offset. Each Redemption Offset shall be effective upon
the date the Company delivers notice to the Investor of the Company’s election
to effect such Redemption Offset.

 

(c) Event of Default Offset. Notwithstanding anything herein to the contrary,
Investor may, at any time on or after the occurrence of any Event of Default
under the Convertible Note, but prior to the date of cure thereof, at its sole
discretion, satisfy all, or any part, of any Principal (and related accrued and
unpaid Interest hereunder) in full by the surrender and concurrent cancellation
of such portion of the outstanding obligations under the Convertible Note equal
to such portion of Principal being satisfied hereunder (each, an “Event of
Default Offset”). Upon any Event of Default Offset, any accrued and unpaid
Interest with respect to such portion of Principal being satisfied in such Event
of Default Offset shall be automatically cancelled as of the date of such Event
of Default Offset. Each Event of Default Offset shall be effective upon the date
the Investor delivers notice to the Company of the Investor’s election to effect
such Event of Default Offset.

 

(d) Automatic Set-off Upon any Bankruptcy Event of Default. Notwithstanding
anything herein to the contrary, upon any Bankruptcy Event of Default under the
Convertible Note, all Principal (and related accrued and unpaid Interest
hereunder) shall be automatically satisfied in full by the deemed automatic
surrender and concurrent cancellation of the outstanding obligations under the
Convertible Note equal to such portion of Principal being satisfied hereunder
(each, a “Bankruptcy Event of Default Offset”, and together with the Investor
Optional Offset, and Event of Default Offset, the “Investor Offset Rights”).
Upon any Bankruptcy Event of Default Offset, any accrued and unpaid Interest
with respect to such portion of Principal being satisfied in such Bankruptcy
Event of Default Offset shall be automatically cancelled as of the date of such
Bankruptcy Event of Default Offset. Each Bankruptcy Event of Default Offset
shall be effective upon the date of the earliest occurrence of a Bankruptcy
Event.

 

(e) Automatic Offset Upon Prohibited Transfers of this Note. If for any reason,
this Note or any interest herein is pledged, assigned or transferred to any
Person other than the Company without the prior written consent of the Investor,
whether by contract, operation of law, court order or otherwise (each, a
“Prohibited Transfer”), (i) all of the outstanding Principal shall be
automatically deemed satisfied in full, (ii) 75% of the remaining Restricted
Principal of the Convertible Note shall be automatically cancelled (with the
remaining 25% of the Restricted Principal of the Convertible Note automatically
becoming unrestricted principal thereunder), (iii) all accrued and unpaid
Interest payable hereunder shall be automatically cancelled and (iv) this Note
shall be deemed to be paid in full and shall be null and void.

 

5

 



 

(f) Investor Offset Rights; Single Integrated Transaction. The Company hereby
acknowledges and agrees that (i) the Investor shall be entitled to exercise the
Investor Offset Rights through any means permissible under applicable law,
including without limitation, set-off and recoupment and (ii) the Obligations of
the Investor hereunder and the obligations of the Company under the Convertible
Note issued pursuant to the Securities Purchase Agreement arise in a single
integrated transaction and constitute related and interdependent obligations
within such transaction.

 

8. Miscellaneous.

 

(a) Full Recourse. The parties hereby acknowledge and agree that this Note is a
full recourse obligation of the Investor.

 

(b) No Oral Waivers or Modifications. No provision of this Note may be waived or
modified orally, but only in a writing signed by the Company and the Investor.

 

(c) Governing Law. This Note shall be construed and enforced in accordance with,
and all questions concerning the construction, validity, interpretation and
performance of this Note shall be governed by, the internal laws of the State of
New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York. Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in The City of New York,
Borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR
ARISING OUT OF THIS NOTE OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

6

 

 

(d) Severability. If any provision of this Note is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this Note
so long as this Note as so modified continues to express, without material
change, the original intentions of the parties as to the subject matter hereof
and the prohibited nature, invalidity or unenforceability of the provision(s) in
question does not substantially impair the respective expectations or reciprocal
obligations of the parties or the practical realization of the benefits that
would otherwise be conferred upon the parties. The parties will endeavor in good
faith, commercially reasonable negotiations to replace the prohibited, invalid
or unenforceable provision(s) with a valid provision(s), the effect of which
comes as close as possible to that of the prohibited, invalid or unenforceable
provision(s).

 

(e) Currency. Principal and interest due hereunder shall be payable in lawful
money of the United States of America and shall be payable to the Company at the
address of the Company, or at such other address as may be specified in a
written notice to the Investor given by the Company. The Company has provided
the Investor with wire transfer instructions pursuant to which payments may be
made under this Note and such wire transfer instruction shall be valid for the
entire period of this Note.

 

(f) Weekend; Holidays. If any payment on this Note shall become due on a
Saturday, Sunday or a bank or legal holiday in the State of New York, such
payment shall be made on the next succeeding business day in the State of New
York.

 

(g) Usury. If interest payable under this Note is in excess of the maximum
permitted by law, the interest chargeable hereunder shall be reduced to the
maximum amount permitted by law and any excess over the maximum amount permitted
by law shall be credited to the Principal balance of this Note and applied to
the same and not to the payment of Interest.

 

(h) Remedies. No delay or omission on the part of the Company in the exercise of
any right or remedy hereunder shall operate as a waiver thereof, and no partial
exercise of any right or remedy precludes other or further exercise thereof or
the exercise of any other rights or remedy.

 

(i) Waiver of Presentment. The Investor hereby waives presentment, diligence,
protest and demand, notice of protest, demand and dishonor and nonpayment of
this Note.

 

[Signature Page Follows]

 

7

 

 

IN WITNESS WHEREOF, this Note has been executed as of the date first written
above.

 

  HUDSON BAY MASTER FUND LTD         By: /s/ George Antonopoulos   Name: George
Antonopoulos   Title:

 

 

Agreed and accepted as of
this 7th day of May by:

 

INFINITY ENERGY RESOURCES, INC.         By: /s/ Stanton E. Ross   Name: Stanton
E. Ross   Title: Chairman, President & CEO  

 

8

 

